Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 05/24/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 06/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4, 6, 7, 10, 13, 14, 17, 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 7, 13, 15, 20, 22, 25 of U.S. Patent No. 10,693,755. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1, 6, 7, 13, 15, 20, 22, 25 of already allowed U.S. Patent No. .
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. 10,693,755 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 10,693,755

Claim 1. A method for virtualized access aggregation by a management system, the method comprising:
linking a plurality of virtual access aggregation devices to a plurality of user terminal interfaces associated with a plurality of user terminals; 
receiving condition and/or performance data from at least two different virtual aggregation devices within the plurality of virtual aggregation devices, the at least two different virtual aggregation devices are linked to at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals; and 
correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data.

Claim 4. The method of claim 3, wherein the at least two user terminals belong to a common geographic area.

Claim 1. A method for operating broadband access lines, the method comprising: 
receiving, at an interface of a Device Abstraction Proxy (DAP), a request for operational data relating to broadband access services provided to broadband access terminals (BATs) in a broadband access network by two or more providers;  
receiving, at the interface of the DAP, the operational data, comprising operational data for broadband access lines (BALs) coupled to the BATs;  
identifying, at the DAP, at least two of the BALs as belonging to a geographic area of BALs, each of the at least two BALs respectively associated with at least two of the BATs being provided the broadband access services by different providers of the two or more providers, the geographic area associated with a plurality of physical devices that terminate or cross-connect BALs from one or more cables;  and correlating a condition and/or a performance of one of the at least two BALs identified as belonging to the geographic area with a condition and/or performance of another one of the at least two BALs identified as belonging to the geographic area.

Claim 6. The method of claim 5, wherein identifying the condition comprises: 
identifying a fault reported as occurring within a selected period of time in the BALs, wherein identifying the reported condition as occurring in one of the at least two of the BALs identified as belonging to the geographic area comprises: identifying a reported fault as occurring in the one of the at least two of the BALs identified as belonging to the geographic area;  and wherein correlating a condition and/or performance of one of the at least two of the BALs identified as belonging to the geographic area comprises: correlating the fault that occurs in the one of the at least two of the BALs identified as belonging to the geographic area.


Claim 6. The method of claim 1 wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data is further used to estimate a root cause of the condition and/or performance degradation.


Claim 7. The method of claim 6 further comprising determining that the fault that occurs in the one of the at least two of the BALs identified as belonging to the geographic area is estimated to share a root cause with another fault that occurs in another one of the at least two of the BALs identified as belonging to the geographic area.


Claim 7. The method of claim 1, further comprising:
modifying a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals.

Claim 13. The method of claim 1, further comprising changing a profile of the one of the at least two BALs identified as belonging to the geographic area in conjunction with changing a profile of another one of the at least two of the BALs identified as belonging to the geographic area.


Claim 10. A non-transitory computer readable storage medium or media having instructions stored thereon that, when executed by one or more processors to perform virtualized access aggregation operations comprising:
linking a plurality of user terminal interfaces associated with a plurality of user terminals to a plurality of virtual access aggregation devices;
receiving condition and/or performance data from at least two different virtual aggregation devices within the plurality of virtual aggregation devices, the at least two different virtual aggregation devices are linked to at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals; and
correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the condition and/or performance data.

Claim 13. The non-transitory computer readable storage medium or media of claim 11, wherein the at least two user terminals belong to a common geographic area.

Claim 15. A non-transitory computer readable storage medium having instructions stored thereon that, when executed by a processor in a Device Abstraction Proxy (DAP), cause the DAP to perform operations comprising: 
receiving, at an interface of the DAP, a request for operational data relating to broadband access services provided to broadband access terminals (BATs) in a broadband access network by two or more providers;  receiving, at the interface of the DAP, the operational data, comprising operational data for broadband access lines (BALs) coupled to the BATs;  
identifying, at the DAP, at least two of the BALs as belonging to a geographic area of BALs, each of the at least two of the BALs respectively associated with at least two of the BATs being provided the broadband access services by different providers of the at least two or more providers, the geographic area associated with a plurality of physical devices that terminate or cross-connect BALs from one or more cables;  and correlating a condition and/or a performance of one of the at least two BALs identified as belonging to the geographic area with a condition and/or performance of another one of the at least two BALs identified as belonging to the geographic area.



The non-transitory computer readable storage medium or media of claim 11, wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices comprises determining compliance of the at least two user terminals with a spectral compatibility rule.

The non-transitory computer readable storage medium of claim 15, wherein correlating a condition and/or a performance of one of the at least two of the BALs identified as belonging to the geographic area comprises checking the operational data for the one of the at least two of the BALs to determine compliance of one or more of the at least two of the BALs with a spectral compatibility rule.


Claim 17. A device for virtualized access aggregation comprising:
a plurality of virtual access aggregation devices linked to a plurality of user terminal interfaces associated with a plurality of user terminals, the plurality of virtual access aggregation devices coupled to receive condition and/or performance data from the plurality of user terminals; and
a correlation engine coupled to the plurality of virtual access aggregation devices, the correlation engine identifies at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals, and correlates the condition and/or performance degradation across the at least two different virtual aggregation devices using the condition and/or performance data.


Claim 22. A Device Abstraction Proxy (DAP) comprising: 
an interface communicatively coupled with a broadband access service provider to receive a request for operational data relating to broadband access services provided to broadband access terminals (BATs) in a broadband access network by two or more providers, the interface receives the operational data, comprising operational data for broadband access lines (BALs) coupled to the BATs, the DAP identifies at least two of the BALs as belonging to a geographic area of BALs, each of the at least two of the BALs respectively associated with at least two of the BATs being provided the broadband access services by different ones of the at least two or more providers, the geographic area associated with a plurality of physical devices that terminate or cross-connect BALs from one or more cables;  
and a correlation engine that correlates a condition and/or a performance of one of the at least two BALs identified as belonging to the geographic area with a condition and/or performance of another one of the at least two BALs identified as belonging to the geographic area.


Claim 19. The device of claim 17, wherein the correlation engine modifies a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals.

Claim 25. The DAP of claim 22, wherein the correlation engine modifies a profile of one of the two of the BALs identified as belonging to the geographic area in conjunction with modifying a profile of another one of the two of the BALs identified as belonging to the geographic area, the profile of the one of the two of the BALs identified as belonging to the geographic area being defined in one or more of one or more transmission parameter setting for the BAL, a line state of the BAL, or a transceiver state of an access node or BAT coupled to the BAL.




patentably indistinct terminologies, disclose all features of corresponding claims 1, 4, 6, 7, 10, 13, 14, 17, 19 of instant application. 
Kerpez et al. U.S. Patent 10,693,755 discloses the following features as claimed in Independent Claim 1: A method for virtualized access aggregation by a management system, the method comprising:
linking a plurality of virtual access aggregation devices to a plurality of user terminal interfaces associated with a plurality of user terminals; 
receiving condition and/or performance data from at least two different virtual aggregation devices within the plurality of virtual aggregation devices, the at least two different virtual aggregation devices are linked to at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals; and 
correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data.
Kerpez does not specifically teach Broadband Access Terminals are functionally similar to the user terminals and that the virtual access aggregation device is functionally similar to DSLAM, as claimed in Claim 1 of the instant application. 
Wu et al. US Pub 2008/0101591 cures this deficiency by disclosing DSL access, DSL terminals, and DSLAM units.
Independent Claims 1, 10, 17  are rejected on the ground of nonstatutory double patenting over claims 1, 15, and 22 of Kerpez et al. U.S. Patent No. 10,693,755 and in view of Wu et al. US Pub 2008/0101591 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Dependent Claims 4, 6, 7, 14, and 19 in instant application also are claiming common subject matter, as shown in the table above, as dependent claims 6, 7, 13, 20, and 25 of Kerpez 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.

Claims 1, 4, 6, 7, 10, 13, 14, 17, 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 7, 11, 13, 15, 20, 21, 22 of U.S. Patent No. 10,263,866. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims cited above in the instant application broaden the scope of Claims 1, 7, 11, 13, 15, 20, 21, 22 of already allowed U.S. Patent No. 10,263,866 by omitting the feature of a method and/or apparatus, logic using for broadband access management. It has been held that the omission of an element and its function is obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.
The table below compares the claims in instant application with corresponding conflicting claims in U.S. Patent No. 10,263,866 wherein the underlined parts highlighting the patentably indistinct features between the conflicting claims.
In instant application
In U.S. Patent No. 10,263,866

Claim 1. A method for virtualized access aggregation by a management system, the method comprising:
linking a plurality of virtual access aggregation devices to a plurality of user terminal interfaces associated with a plurality of user terminals; 
receiving condition and/or performance data from at least two different virtual aggregation devices within the plurality of virtual aggregation devices, the at least two different virtual aggregation devices are linked to at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals; and 
correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data.

Claim 4. The method of claim 3, wherein the at least two user terminals belong to a common geographic area.

Claim 1. A method comprising: 
receiving, at an interface of a Device Abstraction Proxy (DAP), a request for operational data relating to Digital Subscriber Line (DSL) services provided to a plurality of DSL terminals in a DSL network by two or more providers;
receiving, at the interface of the DAP, the operational data, including operational data for a plurality of DSL lines coupled to the plurality of DSL terminals;
identifying, at the DAP, at least two of the plurality of DSL lines as belonging to a geographic area of DSL lines, each of the at least two of the plurality of DSL lines respectively associated with at least two of the plurality of DSL terminals being provided the DSL services by different ones of the at least two or more providers, the geographic area associated with a plurality of physical devices that terminate or cross-connect twisted pairs from one or more cables; and
correlating a condition and/or a performance of one of the at least two DSL lines identified as belonging to the geographic area with a condition and/or performance of another one of the at least two DSL lines identified as belonging to the geographic area.


Claim 6. The method of claim 1 wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data is further used to estimate a root cause of the condition and/or performance degradation.


Claim 7. The method of claim 6 further comprising determining that the fault that occurs in the one of the at least two of the plurality of DSL lines identified as belonging to the geographic area is estimated to share a root cause with another fault that occurs in another one of the at least two of the plurality of DSL lines identified as belonging to the geographic area.


Claim 14. The non-transitory computer readable storage medium or media of claim 11, wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices comprises determining compliance of the at least two user terminals with a spectral compatibility rule.

Claim 11. The method of claim 1, wherein correlating a condition and/or a performance of one of the at least two of the plurality of DSL lines identified as belonging to the geographic area comprises: checking the operational data for one or more of the at least two of the plurality of DSL lines to determine compliance of the one or more of the at least two of the plurality of DSL lines with a spectral compatibility rule.


Claim 7. The method of claim 1, further comprising:
modifying a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals.

Claim 13. The method of claim 1, further comprising changing a profile of the one of the at least two of the plurality of DSL lines identified as belonging to the geographic area in conjunction with changing a profile of another one of the at least two of the plurality of DSL lines identified as belonging to the geographic area.


Claim 10. A non-transitory computer readable storage medium or media having instructions stored thereon that, when executed by one or more processors to perform virtualized access aggregation operations comprising:
linking a plurality of user terminal interfaces associated with a plurality of user terminals to a plurality of virtual access aggregation devices;
receiving condition and/or performance data from at least two different virtual aggregation devices within the plurality of virtual aggregation devices, the at least two different virtual aggregation devices are linked to at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals; and
correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the condition and/or performance data.

Claim 13. The non-transitory computer readable storage medium or media of claim 11, wherein the at least two user terminals belong to a common geographic area.

Claim 15. A non-transitory computer readable storage medium having instructions stored thereon that, when executed by a processor in a Device Abstraction Proxy (DAP), cause the DAP to perform operations including: 
receiving, at an interface of the DAP, a request for operational data relating to Digital Subscriber Line (DSL) services provided to a plurality of DSL terminals in a DSL network by two or more providers;
receiving, at the interface of the DAP, the operational data, including operational data for a plurality of DSL lines coupled to the plurality of DSL terminals;
identifying, at the DAP, at least two of the plurality of DSL lines as belonging to a geographic area of DSL lines, each of the at least two of the plurality of DSL lines respectively associated with at least two of the plurality of DSL terminals being provided the DSL services by different ones of the at least two or more providers, the geographic area associated with a plurality of physical devices that terminate or cross-connect twisted pairs from one or more cables; and 
correlating a condition and/or a performance of one of the at least two DSL lines identified as belonging to the geographic area with a condition and/or performance of another one of the at least two DSL lines identified as belonging to the geographic area.


Claim 14. The non-transitory computer readable storage medium or media of claim 11, wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices comprises determining compliance of the at least two user terminals with a spectral compatibility rule.

Claim 20. The non-transitory computer readable storage medium of claim 15, wherein correlating a condition and/or a performance of one of the at least two of the plurality of DSL lines identified as belonging to the geographic area comprises: checking the operational data for the one of the at least two of the plurality of DSL lines to determine compliance of one or more of the at least two of the plurality of DSL lines with a spectral compatibility rule.


Claim 19. The device of claim 17, wherein the correlation engine modifies a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals.

Claim 21. The non-transitory computer readable storage medium of claim 15, further comprising: changing a profile of the one of the at least two of the plurality of DSL lines identified as belonging to the geographic area in conjunction with changing a profile of another one of the at least two of the plurality of DSL lines identified as belonging to the geographic area, wherein the profile of the one of the at least two of the plurality of DSL lines identified as belonging to the geographic area is defined in one or more of: a transmission parameter setting for the DSL line, a line state of the DSL line, and a transceiver state of a DSLAM or DSL terminal coupled to the DSL line.


Claim 17. A device for virtualized access aggregation comprising:
a plurality of virtual access aggregation devices linked to a plurality of user terminal interfaces associated with a plurality of user terminals, the plurality of virtual access aggregation devices coupled to receive condition and/or performance data from the plurality of user terminals; and
a correlation engine coupled to the plurality of virtual access aggregation devices, the correlation engine identifies at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals, and correlates the condition and/or performance degradation across the at least two different virtual aggregation devices using the condition and/or performance data.


Claim 22. A Device Abstraction Proxy (DAP), comprising: 
an interface communicatively coupled with a Digital Subscriber Line (DSL) service provider to receive a request for operational data relating to Digital Subscriber Line (DSL) services provided to a plurality of DSL terminals in a DSL network by two or more providers;  wherein the interface is to receive the operational data, including operational data for a plurality of DSL lines coupled to the plurality of DSL terminals;  wherein the DAP is to identify at least two of the plurality of DSL lines as belonging to a geographic area of DSL lines, each of the at least two of the plurality of DSL lines respectively associated with at least two of the plurality of DSL terminals being provided the DSL services by different ones of the at least two or more providers, the geographic area associated with a plurality of physical devices that terminate or cross-connect twisted pairs from one or more cables;  and a correlation engine to correlate a condition and/or a performance of one of the at least two DSL lines identified as belonging to the geographic area with a condition and/or performance of another one of the at least two DSL lines identified as belonging to the geographic area.




 As shown above, claims 1, 7, 11, 13, 15, 20, 21, 22 of claimed U.S. Patent No. 10,263,866, using different but patentably indistinct terminologies, disclose all features of corresponding claims 1, 4, 6, 7, 10, 13, 14, 17, 19 of instant application. 
Kerpez et al. U.S. Patent 10,263,866 discloses the following features as claimed in Independent Claim 1: A method for virtualized access aggregation by a management system, the method comprising:
linking a plurality of virtual access aggregation devices to a plurality of user terminal interfaces associated with a plurality of user terminals; 
receiving condition and/or performance data from at least two different virtual aggregation devices within the plurality of virtual aggregation devices, the at least two different virtual aggregation devices are linked to at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals; and 
correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data.
Kerpez does not specifically teach DSL terminals are functionally similar to the user terminals and that the Device Abstraction Proxy (DAP) is functionally similar to DSLAM, as claimed in Claim 1 of the instant application. 
Wu et al. US Pub 2008/0101591 cures this deficiency by disclosing DSL access, DSL terminals, and DSLAM units.
Independent Claims 1, 10, 17  are rejected on the ground of nonstatutory double patenting over claims 1, 15, and 22 of Kerpez et al. U.S. Patent No. 10,263,866 and in view of Wu et al. US Pub 2008/0101591 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Dependent Claims 6, 14, and 19 in instant application also are claiming common subject matter, as shown in the table above, as dependent claims 7, 11, 13, 20, and 21 of Kerpez et al. U.S. Patent No. 10,263,866, and are also rejected on the ground of nonstatutory double patenting over their respective parent claims.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as shown in the table above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 103 unpatentable over Wu et al. US Pub 2008/0101591 (hereinafter “Wu”), and in view of Chang et al. US Pub 2008/0060030 (Hereinafter “Chang”).
Regarding claim 1
Wu discloses a method for virtualized access aggregation by a management system (“an automated method of adjusting digital subscriber line (DSL) performance” [0028]; Fig. 4), the method comprising:
linking a plurality of virtual access aggregation devices (e.g. “digital subscriber line access multiplexer (DSLAM) 404” in Fig. 4; “multiple DSLAM units in a deployed network” [0035]; Figs. 4-6) to a plurality of user terminals (“a plurality of DSL lines 420 such as illustrated DSL lines 420, 422, and 424” [0029]; Fig. 4); 
receiving condition and/or performance data (“modeling performance of a plurality of DSL lines using a computer based system; automatically selecting a set of DSL lines from the plurality of DSL lines, the set of DSL lines having degraded performance characteristics based on historical performance data accessible with respect to the computer based system” [0028]; also “The DSL performance database 406 and the line profile database 408 may be implemented with standard computer database technology.” [0030]) from at least two different virtual aggregation devices within the plurality of virtual aggregation devices (“multiple DSLAM units in a deployed network” [0035]), the at least two different virtual aggregation devices such that a condition and/or performance degradation may affect the at least two user terminals (“automatically selecting a set of DSL lines from the plurality of DSL lines, the set of DSL lines having degraded performance characteristics based on historical performance data accessible with respect to the computer based system” [0028]); and 
correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data (“retrieving a plurality of line profiles from a profile database; modeling a performance parameter for each DSL line in the set of DSL lines; removing from the set of DSL lines any DSL lines that have suitable performance based on the measured performance parameter to create a revised set of DSL lines with degraded performance; and applying one of the plurality of line profiles to each of the physical DSL lines identified by the revised set of DSL lines.” [0028]).
Wu does not specifically teach a plurality of user terminal interfaces.
In an analogous art, Chang discloses a method for broadband access including a plurality of user terminal interfaces (“As shown in FIG. 1, a Network Terminal (NT), e.g., a DSL modem, is a terminal for a subscriber to access a network.  A Customer Premises Equipment (CPE), e.g., Set-Top Boxes (STB), is a terminal providing services and applications for a subscriber As equipment for user or user home network, the CPE and the NT are logic concepts, which can be mapped into one same physical terminal, e.g., a 3G mobile phone which provides network access and applications at the same time; or be realized by separated equipment, e.g., a Residential Gateway (RG) and an STB.” [0005])
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wu’s method for selecting a profile for a digital subscriber line to include Chang’s broadband access equipment, in order to efficiently provide broadband access (Chang [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chang’s broadband access equipment into Wu’s method for selecting a profile for a digital subscriber line since the claimed invention is merely a combination of old 

Regarding claim 2
Wu, as modified by Chang, previously discloses the method of claim 1, 
Wu further discloses wherein the plurality of user terminals comprise one or more Digital Subscriber Line (DSL) terminals (“a plurality of DSL lines 420 such as illustrated DSL lines 420, 422, and 424” [0029]; Fig. 4).

Regarding claim 3
Wu, as modified by Chang, previously discloses the method of claim 1, 
Chang further discloses wherein the plurality of user terminals comprise one or more wireless terminals (“the CPE and the NT are logic concepts, which can be mapped into one same physical terminal, e.g., a 3G mobile phone” [0005]; and also “Along with the spread of varieties of broadband access technologies, e.g., Digital Subscriber Line (DSL) based on twisted pair, optical fiber access, and wireless access…” [0002]).

Regarding claim 4
Wu, as modified by Chang, previously discloses the method of claim 3, 
Wu further discloses wherein the at least two user terminals belong to a common geographic area (“DSL lines 420, 422, and 424” [0029]; Fig. 4”).

Regarding claim 6
Wu, as modified by Chang, previously discloses the method of claim 1 
Wu further discloses wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data is further used to estimate a root cause of the condition and/or performance degradation (“an automated digital subscriber line performance control system comprising a computer system including a logic module to evaluate performance of a plurality of DSL lines and to automatically select a set of DSL lines from the plurality of DSL lines, a line profile database responsive to the computer system, the line profile database providing line profiles in response to a request from the computer system, and a digital subscriber line access multiplexer coupled to the computer system.  The digital subscriber line access multiplexer is configured to measure a performance parameter of physical DSL lines and to change a profile for at least one of the DSL lines.  The set of DSL lines has degraded performance characteristics based on historical performance data.” [0027]).

Regarding claim 7
Wu, as modified by Chang, previously discloses the method of claim 1, further comprising:
Wu further discloses modifying a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals (“A group of line profiles is then retrieved from a profile database, at step 606, and CVs estimated by the model for different profiles and TCP throughput, at step 606.  A profile is selected by the model that gives an improved performance for the line.  In another particular embodiment a profile is selected that gives substantially the most improved performance for the line.  A configuration module configures the line to the new profile at step 608.  For example, a reduced speed profile or an interleaved profile would be modeled for each of the DSL lines that are identified by the revised set of DSL lines.  Data associated with the revised set of DSL lines is then stored.  An example of such data would be performance data measured after application of the new line profile to the DSL lines.  The stored data is then reported, such as by using a remote internet browsing tool.” [0034]; Fig. 6).

Regarding claim 8
Wu, as modified by Chang, previously discloses the method of claim 1, wherein the plurality of virtual aggregation devices are subject to one or more operational constraints selected from a group of operational constraints including:
Wu further discloses an allowed number of distinct profiles provisioned on a per virtual access aggregation device basis (“the line profile database providing line profiles in response to a request from the computer system, and a digital subscriber line access multiplexer coupled to the computer system.  The digital subscriber line access multiplexer is configured to measure a performance parameter of physical DSL lines and to change a profile for at least one of the DSL lines.” [0027]; “A digital subscriber line (DSL), such as an ADSL line, can be configured to a particular profile based on service agreement, loop quality, and operating environment.  A change in these factors, such as introduction of outside electromagnetic noise, degrades DSL performance.  If the degradation is serious, the line may become a "problem line" and need a new profile to be assigned.” [0003]).

Regarding claim 9
Wu, as modified by Chang, previously discloses the method of claim 1, further comprising:
Wu further discloses receiving, at an infrastructure provider (e.g. “DSL service provider” [0026]), a request from a communication services provider (i.e. “Internet service providers” [0015]) to provision one virtual access aggregation device within the plurality of virtual access aggregation devices (e.g. “digital subscriber line access multiplexer (DSLAM) 404” in Fig. 4; “multiple DSLAM units in a deployed network” [0035]; Figs. 4-6);
sending, from the infrastructure provider (“As a DSL service provider, one goal is to provide DSL customers the substantially best possible TCP/IP throughput, substantially best possible voice/video quality instead of the best physical level speed.  The TCP/IP throughput is determined by DSL physical level speed, code violation level and other factors (such as overhead, file size, etc.).” [0025]), provisioning instructions to the management system via a control interface at the management system (i.e. “DSL Control System 402” in Fig. 4; [0052]; “The DSL control system 402 includes evaluation logic 430 and DSL line selection logic 440.” [0029]) to provision the one virtual access aggregation device (“A DSL service provider may not have knowledge or data on user application layer, and therefore may not know what TCP throughput the user is experiencing.  An illustrative embodiment provides a fast and accurate way to estimate TCP throughput from DSL speed and CVs.  An illustrative embodiment can tune the DSL line (i.e., adjust the line profile for the DSL line) and trade speed for fewer code violations to improve TCP/IP throughput.  A DSL line can be configured to different profiles of different speed and error correction modes (fast channel or interleaved channel) to tune its' error correction power.  Whichever profile gives an improved or substantially close to maximum TCP throughput is the profile selected for use for the line.” [0026]);
instantiating and executing the one virtual access aggregation device (e.g. “digital subscriber line access multiplexer (DSLAM) 404” in Fig. 4; “multiple DSLAM units in a deployed network” [0035]; Figs. 4-6) via the control interface (i.e. “DSL Control System 402” in Fig. 4; [0052]; “The DSL control system 402 includes evaluation logic 430 and DSL line selection logic 440.” [0029]); and
allocating administrative control of the one virtual access aggregation device for communication services provider via the control interface (“Selection logic to determine and evaluate the historical DSL performance data may be performed, such as by using the DSL selection logic unit 440 within the DSL control system 402.” [0031]; “historical DSL performance data 406 may be evaluated by the DSL selection logic 404 within the DSL control system 402, with respect to a set of DSL lines supported by DSLAM 404.” [0033]).

Regarding claim 10
A non-transitory computer readable storage medium or media having instructions stored thereon that, when executed by one or more processors to perform virtualized access aggregation operations comprising:
linking a plurality of user terminal interfaces associated with a plurality of user terminals to a plurality of virtual access aggregation devices;
receiving condition and/or performance data from at least two different virtual aggregation devices within the plurality of virtual aggregation devices, the at least two different virtual aggregation devices are linked to at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals; and
correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the condition and/or performance data.
The scope and subject matter of non-transitory computer readable medium claim 10 is drawn to the computer program product of using the corresponding method claimed in claim 1. Therefore computer program product claim 10 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 11
Wu, as modified by Chang, previously discloses the non-transitory computer readable storage medium or media of claim 10, 
Wu further discloses wherein the plurality of virtual access aggregation devices are within a Device Abstraction Proxy (DAP) (functionally equivalent to “a digital subscriber line (DSL) control system 402” in Fig. 4; [0031]; [0033]).

Regarding claim 12
The non-transitory computer readable storage medium or media of claim 11, wherein the plurality of user terminals comprise at least one of:
one or more wireless terminals; and one or more Digital Subscriber Line (DSL) terminals.
The scope and subject matter of non-transitory computer readable medium claim 12 is drawn to the computer program product of using the corresponding method claimed in claims 2 and 3. Therefore computer program product claim 12 corresponds to method claims 2 and 3 and is rejected for the same reasons of anticipation as used in claims 2 and 3 rejections above.

Regarding claim 13
The non-transitory computer readable storage medium or media of claim 11, wherein the at least two user terminals belong to a common geographic area.
The scope and subject matter of non-transitory computer readable medium claim 13 is drawn to the computer program product of using the corresponding method claimed in claim 4. Therefore computer program product claim 13 corresponds to method claim 4 and is rejected for the same reasons of anticipation as used in claim 4 rejection above.

Regarding claim 15
The non-transitory computer readable storage medium or media of claim 10 wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices using the received condition and/or performance data is further used to estimate a root cause of the condition and/or performance degradation.
The scope and subject matter of non-transitory computer readable medium claim 15 is drawn to the computer program product of using the corresponding method claimed in claim 6. Therefore computer program product claim 15 corresponds to method claim 6 and is rejected for the same reasons of anticipation as used in claim 6 rejection above.

Regarding claim 16
The non-transitory computer readable storage medium or media of claim 10, further comprising:
modifying a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals.
The scope and subject matter of non-transitory computer readable medium claim 16 is drawn to the computer program product of using the corresponding method claimed in claim 7. Therefore computer program product claim 16 corresponds to method claim 7 and is rejected for the same reasons of anticipation as used in claim 7 rejection above.

Regarding claim 17
Wu discloses a device for virtualized access aggregation (functionally equivalent to “a digital subscriber line (DSL) control system 402” in Fig. 4; [0031]; [0033]) comprising:
a plurality of virtual access aggregation devices (e.g. “digital subscriber line access multiplexer (DSLAM) 404” in Fig. 4; “multiple DSLAM units in a deployed network” [0035]; Figs. 4-6) associated with a plurality of user terminals (e.g. “asynchronous digital subscriber line (ADSL) or cable modem” [0002]), the plurality of virtual access aggregation devices coupled to receive condition and/or performance data from the plurality of user terminals (as afore-mentioned in Claim 1 discussion); and
a correlation engine (“The DSL control system 402 includes evaluation logic 430 and DSL line selection logic 440.” [0029]) coupled to the plurality of virtual access aggregation devices, the correlation engine identifies at least two user terminals within the plurality of user terminals such that a condition and/or performance degradation may affect the at least two user terminals, and correlates the condition and/or performance degradation across the at least two different virtual aggregation devices using the condition and/or performance data (as afore-mentioned in Claim 1 discussion).
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 17 corresponds to method claim 1 and is rejected for the same reasons of anticipation as used in claim 1 rejection above.

Regarding claim 18
Wu, as modified by Chang, previously discloses the device of claim 17, wherein the plurality of user terminals comprise at least one of:
Wu further discloses one or more Digital Subscriber Line (DSL) terminals (“a plurality of DSL lines 420 such as illustrated DSL lines 420, 422, and 424” [0029]; Fig. 4); and
Chang further discloses one or more wireless terminals (“the CPE and the NT are logic concepts, which can be mapped into one same physical terminal, e.g., a 3G mobile phone” [0005]; and also “Along with the spread of varieties of broadband access technologies, e.g., Digital Subscriber Line (DSL) based on twisted pair, optical fiber access, and wireless access…” [0002]).

Regarding claim 19
The device of claim 17, wherein the correlation engine modifies a profile of one of the at least two user terminals in conjunction with modifying a profile of another one of at least two user terminals.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 19 corresponds to method claim 7 and is rejected for the same reasons of anticipation as used in claim 7 rejection above.

Regarding claim 20
The device of claim 17, wherein the plurality of virtual aggregation devices are subject to one or more operational constraints selected from a group of operational constraints including:
allowed spectrum masks;
total power limits;
one or more allowed ranges of transmit power;
allowed minimum transmit power levels;
one or more allowed Dynamic Spectrum Management (DSM) policies;
an allowed number of distinct profiles provisioned on a per virtual access aggregation device basis;
maximum allowed upstream aggregate bandwidth utilization on a per virtual access aggregation device basis; and
maximum allowed downstream aggregate bandwidth utilization on a per virtual access aggregation device basis.
The scope and subject matter of apparatus claim 20 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 20 corresponds to method claim 8 and is rejected for the same reasons of anticipation as used in claim 8 rejection above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu, in view of Chang, and further in view of Hart et al. US Pub 2008/0080389 (hereinafter “Hart”). 
Regarding claim 5
Wu, as modified by Chang, previously discloses the method of claim 1, 
Wu and Chang do not specifically teach wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices comprises determining compliance of the at least two user terminals with a spectral compatibility rule.
	In an analogous art, Hart discloses broadband services wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices comprises determining compliance of the at least two user terminals with a spectral compatibility rule (“Such relationship data may indicate that the POTS infrastructure is likely to support the desired broadband services without performance issues, or the relationship data may indicate that the POTS infrastructure cannot satisfactorily support the intended broadband services without an upgrade or modification to the infrastructure (e.g., shielding the cable pairs and/or bundled cables, reducing the number of HDSL circuits in a single binder, decreasing signal power level(s) in the cable pair(s), etc.). These findings can be summarized as a set of rules for managing spectral compatibility for broadband services.” [0032]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Wu’s method for selecting a profile for a digital subscriber line, as modified by Chang, to include Hart’s method for developing management rules for qualifying broadband services, in order to efficiently analyze broadband network spectral compatibility (Hart [0013]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Hart’s method for developing management rules for qualifying broadband services into Wu’s method for selecting a profile for a digital subscriber line since the claimed 

Regarding claim 14
The non-transitory computer readable storage medium or media of claim 11, wherein correlating the condition and/or performance degradation across the at least two different virtual aggregation devices comprises determining compliance of the at least two user terminals with a spectral compatibility rule.
The scope and subject matter of non-transitory computer readable medium claim 14 is drawn to the computer program product of using the corresponding method claimed in claim 5. Therefore computer program product claim 14 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        


/GARY MUI/Primary Examiner, Art Unit 2464